Citation Nr: 0717370	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-40 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with 
background diabetic retinopathy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1971.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from an August 2004 rating decision by the 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with 
background diabetic retinopathy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1971.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 2007, the veteran appeared and 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing held at the RO.  The hearing transcript 
is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and his representative if further action on their 
part is required.


REMAND

The most recent VA diabetes mellitus examination report, 
dated October 2005, indicated that the veteran's diabetic 
complications included visual impairment, cardiovascular 
disease, peripheral neuropathy and erectile dysfunction.  The 
veteran claimed additional diabetic complications involving 
urinary dysfunction and skin blisters.  The examiner stated 
that the veteran was not restricted in strenuous activities, 
but later reported that diabetes mellitus prevented him from 
exercising and playing sports.

At his hearing in February 2007, the veteran claimed 
entitlement to service connection for a "bone infection" 
disorder involving the feet and jaw, a respiratory disorder 
and "diabetic frozen joint syndrome" as secondary to 
diabetes mellitus.  

The veteran's current 20 percent rating for diabetes mellitus 
with background diabetic retinopathy contemplates the need 
for insulin and restricted diet.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  A higher 40 percent rating is 
warranted for diabetes mellitus requiring regulation of 
activities.  Id.  A 60 percent evaluation may be assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.

Compensable complications of diabetes are to be evaluated 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (2) (2006).  The veteran has been 
separately awarded compensation for diabetic complications of 
peripheral neuropathy of the lower extremities and erectile 
dysfunction.  The October 2005 VA examination report 
indicated that cardiovascular disease may be a diabetic 
complication, and the veteran has alleged several other non-
service connected disorders as secondary to diabetes 
mellitus.  Further evidentiary development and adjudication 
on the part of the RO is needed to determine whether these 
claimed disorders are diabetic complications and, if so, are 
of such a degree of severity as to warrant separate 
evaluations.  The Board views these determinations to be 
"inextricably intertwined" with the underlying issue of an 
increased rating is warranted for diabetes mellitus.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice complying with 
the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 on the issues of entitlement 
to service connection for cardiovascular 
disease (including hypertension), urinary 
dysfunction, a skin disorder, a "bone 
infection" disorder involving the feet and 
jaw, a respiratory disorder and "diabetic 
frozen joint syndrome" as secondary to service 
connected diabetes mellitus.

2.  Obtain the veteran's complete clinical 
records from the VA Medical Centers in Waco, 
Amarillo and Big Spring, Texas, as well as 
Albuquerque, New Mexico, since February 2007.

3.  After completion of the above development, 
the veteran should be afforded appropriate VA 
examination(s) to determine the nature and 
extent of his diabetes mellitus and any 
secondary complications of this disorder.  The 
veteran's claims file should be made available 
to the examiner for review.  All tests and 
studies deemed necessary should be performed.  
The examiner(s) should be requested to provide 
findings on the following: 
   a) evaluate whether the veteran's diabetes 
mellitus, alone, requires regulation of 
activities;
   b) identify whether the veteran's diabetes 
mellitus has caused episodes of ketoacidosis 
or hypoglycemic reactions;
   c) evaluate whether the veteran's diabetes 
mellitus results in visual impairment and, if 
so, measure the extent of such impairment;
   d) express an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that the veteran's 
diabetes mellitus results in cardiovascular 
disease (including hypertension) and, if so, 
evaluate the extent of such impairment;
   e) express an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that the veteran's 
diabetes mellitus results in urinary 
dysfunction and, if so, evaluate the extent of 
such impairment; and
   f) express an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that the veteran's 
diabetes mellitus results in the manifestation 
of any other disorders and, if so, evaluate 
the extent of such impairment.

4.  Adjudicate the issues of entitlement to 
service connection for cardiovascular disease 
(including hypertension), urinary dysfunction, 
a skin disorder, a "bone infection" disorder 
involving the feet and jaw, a respiratory 
disorder and "diabetic frozen joint syndrome" 
as secondary to service connected diabetes 
mellitus.  Notify the veteran of this decision 
and, if any of the claims is denied, of his 
appellate rights.

5.  Thereafter, readjudicate the claim for an 
increased rating for diabetes mellitus.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided a supplemental statement of the case 
and an appropriate period of time to respond.  
The case should then be returned to the Board 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


